Name: 2006/965/EC: Council Decision of 19Ã December 2006 amending Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  EU finance;  agricultural activity;  agricultural policy;  health
 Date Published: 2006-12-30

 30.12.2006 EN Official Journal of the European Union L 397/22 COUNCIL DECISION of 19 December 2006 amending Decision 90/424/EEC on expenditure in the veterinary field (2006/965/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the Opinion of the European Economic and Social Committee (2), Whereas: (1) The Community co-finances activities of the Member States on animal disease and zoonoses eradication, control and monitoring on the basis of annual programmes approved in accordance with the requirements and procedure laid down in Article 24 of Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3). (2) A review of the procedures for Community co-financing of animal disease and zoonoses eradication, control and monitoring programmes, taking into account in particular the experience gained from the work carried out by the Task Force for monitoring disease eradication in the Member States established in accordance with action 29 of the White Paper on Food Safety, has shown that a multi-annual approach for these programmes and a new list of diseases and zoonoses would lead to better results. A multi-annual approach for the programmes of eradication, control and monitoring of animal diseases and zoonoses would ensure a more efficient and effective achievement of the objectives of those programmes and would provide for better and more transparent management and increased auditability, thus making more effective the use of Community funds. Therefore, it is appropriate to amend the provisions governing those programmes so as to include the possibility to finance multi-annual programmes. (3) That review also showed that a list with a limited number of animal diseases and zoonoses eligible for co-financing would increase the efficiency and effectiveness of the eradication, control and monitoring programmes. The list of diseases and zoonoses which reflects Community priorities and whose eradication benefits from the Community financial contribution should be established taking into account the potential impact of such diseases and zoonoses on public health and on international and intra-Community trade of animals or product from animal origin. The specific provisions for the control of zoonoses should therefore be deleted. There should be a possibility to amend the list by comitology procedure to take into account emerging animal diseases or new epidemiological and scientific evidence. (4) In order to simplify the procedure for the approval of the eradication, control and monitoring programmes submitted by the Member States to the Commission, provision should be made for a single decision approving the programmes qualifying for a Community financial contribution to replace the two decisions currently required, one listing the programmes qualifying for financial contribution and the second on the approval of the programmes. (5) In order to allow the Commission to monitor the implementation of the programmes, Member States should report regularly to the Commission on the activities carried out, on the results achieved and the expenditure incurred. (6) Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (4) lays down the technical and information requirements for the eradication, control and monitoring programmes for which Community financing is sought. Those technical requirements and information should be updated and adjusted in a regular and timely fashion in order to match technical and scientific progress and feedback from experience in the implementation of the programmes. It is therefore appropriate to enable the Commission to adopt, and update as necessary, those technical criteria. Council Decision 90/638/EEC should be repealed accordingly. (7) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system (5) establishes the integration of the pre-existing computerised systems (Animo and Shift) into the new system. It is therefore appropriate to take into account the technical developments achieved in the computerisation of the veterinary procedures and to provide for the resources needed for the hosting, management and the maintenance of the integrated computerised veterinary systems taking into account the existence of national databases, where appropriate. (8) Information gathering activities are necessary to allow better development and implementation of legislation in the fields of animal health and food safety. Moreover, there is a pressing need to disseminate as widely as possible information regarding animal health and food safety legislation throughout the Community. It is therefore desirable to extend the scope of Decision 90/424/EEC so as to include the financing of information policy in the field of animal protection to animal health and food safety in products of animal origin. (9) Council Decision 2006/53/EC amending Decision 90/424/EEC established that Community financial contribution shall be granted for eradication measures carried out by the Member States to combat avian influenza. It is desirable that this contribution covers also the costs incurred by the Member States for compensation to owners for their losses due to the destruction of eggs. (10) Furthermore, Decision 90/424/EEC provides that technical and scientific assistance shall be granted to Member States for the development of Community veterinary legislation and training. Having regard to the past experience, it is desirable to extent the possibility for this assistance to international organisations such as the World Organisation for Animal Health (OIE) and the Food and Agriculture Organisation (FAO). (11) For the sake of clarity, it is also appropriate to modify Decision 90/424/EEC in order to enable a Member State to inform the Commission of being directly threatened by the occurrence of the animal diseases in a third country or another Member State and to extend the animal diseases referred to in Article 6 of that Decision to those provided for in the Annex. (12) Decision 90/424/EEC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 90/424/EEC is amended as follows: (1) In Article 1, the third indent is replaced by the following:  programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) In Article 3a, paragraph 3, the first indent is replaced by the following:  50 % of the costs incurred by the Member State in compensating livestock owners for the killing of poultry or other captive birds and the value of the eggs destroyed.. (3) In Article 6, paragraph 1 is replaced by the following: 1. Where a Member State is directly threatened by the occurrence or the development, in the territory of a third country or Member State, of one of the diseases referred to in Article 3(1), 3a(1), 4(1) and (2), 11(1) or in the Annex, it shall inform the Commission and the other Member States of the measures which it intends to adopt for its protection.. (4) The title of Chapter 3 of Title I is replaced by following: (5) Article 16 is replaced by the following: Article 16 The Community shall make a financial contribution to the establishment of an information policy in the field of animal health, animal welfare and food safety in products of animal origin, including: (a) the installation and development of information tools, including an appropriate database for: (i) gathering and storing all information relating to Community legislation concerning animal health, animal welfare and food safety in products of animal origin; (ii) disseminating the information referred to in point (i) to the competent authorities, producers and consumers, taking into account interfaces with national databases where appropriate; (b) the performance of studies necessary for the preparation and development of legislation in the field of animal welfare.. (6) Article 19 is replaced by the following: The Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training.. (7) The title of Title II is replaced by the following: (8) Article 24 is replaced by the following: Article 24 1. A Community financial measure shall be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex (programmes). The list in the Annex may be amended in accordance with the procedure referred to in Article 41, in particular with regard to emerging animal diseases which pose a risk for animal health and, indirectly, to public health, or in the light of new epidemiological or scientific evidence. 2. Each year, by 30 April at the latest, Member States shall submit to the Commission the annual or multi-annual programmes starting in the following year for which they wish to receive a financial contribution from the Community. Programmes submitted after 30 April shall not be eligible for financing the following year. The programmes submitted by the Member States shall contain at least the following: (a) a description of the epidemiological situation of the disease before the date of the beginning of the programme; (b) a description and demarcation of the geographical and administrative area in which the programme is to be applied; (c) the likely duration of the programme, the measures to be applied and the objective to be attained by the completion date of the programme; (d) an analysis of the estimated costs and the anticipated benefits of the programme. The detailed criteria including those involving more than one Member State, shall be adopted in accordance with the procedure laid down in Article 41. In each multi-annual programme submitted by the Member State, the information required in accordance with the criteria referred to in this paragraph shall be provided for each year of duration of the programme. 3. The Commission may invite a Member State to submit a multi-annual programme or to extend the duration of a submitted annual programme as appropriate where multi-annual programming is deemed necessary in order to ensure a more efficient and effective eradication, control and monitoring of a particular disease, in particular with regard to potential threats to animal health and, indirectly, to public health. The Commission may coordinate the regional programmes involving more than one Member State in cooperation with the Member States concerned. 4. The Commission shall assess the programmes submitted by the Member States from both the veterinary and the financial angle. The Member States shall communicate to the Commission relevant additional information the latter requires for its assessment of the programme. The period for gathering all the information regarding the programmes shall end on 15 September each year. 5. Each year by 30 November at the latest, the following shall be approved in accordance with the procedure referred to in Article 42: (a) the programmes, where appropriate amended to take account of the assessment provided for in paragraph 4; (b) the level of the financial contribution from the Community; (c) the upper limit of the financial contribution from the Community; (d) any conditions to which the financial contribution from the Community may be subject. Programmes shall be approved for no longer than six years. 6. Amendments of the programmes shall be approved in accordance with the procedure referred to in Article 42. 7. For each approved programme the Member States shall submit the following reports to the Commission: (a) intermediate technical and financial reports; (b) by 30 April each year at the latest, an annual detailed technical report including the assessment of the results achieved and a detailed account of expenditure incurred for the previous year. 8. Payment applications relating to the expenditure incurred by a Member State in respect of a given programme for the previous year shall be submitted to the Commission by 30 April at the latest. In case of late payment applications, the Community financial contribution shall be reduced by 25 % on 1 June, 50 % on 1 August, 75 % on 1 September and 100 % on 1 October of that year. By 30 October each year at the latest, the Commission shall decide on the Community payment taking account of the technical and financial reports submitted by the Member State in accordance with paragraph 7. 9. Commission experts may carry out on-the-spot checks in cooperation with the competent authority, in so far as it is necessary to ensure uniform application of this Decision in accordance with Article 45 of Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (6). In carrying out such checks, Commission experts may be assisted by a group of experts set up in accordance with the procedure referred to in Article 41. 10. Detailed rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 41. 11. Member States may allocate funds within the operational programmes drawn up in accordance with Article 17 of Regulation (EC) No 1198/2006 (7) for the eradication of the diseases in aquaculture animals referred to in the Annex. The funds shall be allocated in accordance with the procedures laid down in this Article, with the following adjustments: (a) the rate of aid shall be in accordance with the rate laid down in Regulation (EC) No 1198/2006; (b) paragraph 8 of this Article shall not apply. The eradication shall be carried out in accordance with Article 38(1) of Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (8), or under an eradication programme. (9) Article 26 is replaced by the following: Article 26 The Community budget commitments for the co-financing of the programmes shall be effected annually. The commitments of the expenditure for the multi-annual programmes shall be adopted in accordance with Article 76(3) of Council Regulation (EC, Euratom) 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Union (9). For multi-annual programmes, the first budget commitment shall be made after their approval Each subsequent commitment shall be made by the Commission on the basis of the decision to grant a contribution referred to in Article 24(5). (10) Articles 29, 29a, 32 and 33 are deleted. (11) In Article 37a(1) is replaced by the following: 1. Community financial contribution may be granted for the computerisation of the veterinary procedures relating to: (a) intra-Community trade in and imports of live animals and products of animal origin; (b) hosting, management and maintenance of integrated computerised veterinary systems, including interfaces with national databases, where appropriate.. (12) Article 43a is replaced by the following: Article 43a Every four years, the Commission shall submit to the European Parliament and to the Council a report on the animal health situation and cost-effectiveness of the implementation of programmes in the various Member States, including details of the criteria adopted.. (13) The Annex is replaced by the text in the Annex to this Decision. Article 2 Decision 90/638/EEC is repealed from the date of taking effect of the Decision laying down the criteria referred to in the fourth subparagraph of Article 24(2) of Decision 90/424/EEC and the detailed rules referred to in Article 24(10) of that Decision. Article 3 For programmes approved before the taking effect of this Decision, the relevant provisions of Decision 90/424/EEC before it was amended by this decision shall continue to apply. Notwithstanding Article 24(1), programmes for Enzootic Bovine Leucosis and Aujeszky's disease may be funded until 31 December 2010. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 December 2006. For the Council The President J. KORKEAOJA (1) Opinion delivered on 12 December 2006 (not yet published in the Official Journal). (2) Opinion delivered on 26 October 2006 (not yet published in the Official Journal). (3) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/782/EC (OJ L 328, 24.11.2006, p. 57). (4) OJ L 347, 12.12.1990, p. 27. Decision as amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54). (5) OJ L 94, 31.3.2004, p. 63. Decision as amended by Decision 2005/123/EC (OJ L 39, 11.2.2005, p. 53). (6) OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1. (7) Council Regulation (EC) No 1198/2006 of 27 July 2006 on a European Fisheries Fund (OJ L 223, 15.8.2006, p. 1). (8) OJ L 328, 24.11.2006, p. 14. (9) OJ L 248, 16.9.2002, p. 1.. ANNEX Animal diseases and zoonoses  Bovine tuberculosis  Bovine brucellosis  Ovine and caprine brucellosis (B. melitensis)  Bluetongue in endemic or high risk areas  African swine fever  Swine vesicular disease  Classical swine fever  Infectious haematopoietic necrosis  Infectious salmon anaemia  Anthrax  Contagious bovine pleuropneumonia  Avian influenza  Rabies  Echinococcosis  Transmissible spongiform encephalopathies (TSE)  Campylobacteriosis  Listeriosis  Salmonellosis (zoonotic salmonella)  Trichinellosis  Verotoxigenic E. coli  Spring viraemia of carp (SVC)  Viral haemorrhagic septicÃ ¦mia (VHS)  Koi herpes virus infection (KHV)  Infection with Bonamia ostreae  Infection with Marteilia refringens  White spot disease in crustaceans.